ORDER
On February 28, 2005, the Board of Immigration Appeals granted petitioners’ motion to reopen and remanded to the Immigration Judge for further proceedings. Consequently, as there is no final order of removal against petitioners, we vacate the Memorandum Disposition issued on August 19, 2004 and we dismiss the petition for review for lack of jurisdiction. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.2002) (the court of appeals only has jurisdiction to review final orders of removal). The petition for rehearing and all pending motions are denied as moot.